Case: 17-10647      Document: 00514631991         Page: 1    Date Filed: 09/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                          September 7, 2018
                                    No. 17-10647
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


YUSUFU DANMOLA,

                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:17-CV-416


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Yusufu Danmola, federal prisoner # 54779-177, filed a civil rights
complaint pursuant to Bivens v. Six Unknown Named Agents of FBI, 403 U.S.
388, 390-98 (1971).       He now appeals the district court’s dismissal of his
complaint as frivolous and for failure to state a claim, pursuant to
28 U.S.C. § 1915A(b). We review the district court’s ruling de novo. See Geiger
v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). A complaint is frivolous if it has


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10647     Document: 00514631991       Page: 2   Date Filed: 09/07/2018


                                   No. 17-10647

no “arguable basis in fact or law.” Morris v. McAllester, 702 F.3d 187, 189 (5th
Cir. 2012). In addition, “a complaint must contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007)).
      As with the complaint in the district court, the majority of Danmola’s
claims on appeal involve assertions that his federal conviction for being a felon
in possession of a firearm violates the Second Amendment and that his
criminal proceedings were rife with constitutional violations. However, he may
not recover damages for his “allegedly unconstitutional conviction or
imprisonment” until he has proven “that the conviction or sentence has been
reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into question
by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey,
512 U.S. 477, 486-87, 114 S. Ct. 2364, 2372 (1994) (footnote omitted); see also
Stephenson v. Reno, 28 F.3d 26, 26-27 & n.1 (5th Cir. 1994) (applying Heck in
a Bivens action). Danmola has not made the requisite showing.
      In addition, Danmola asserts that the prison law library was inadequate
because he was unable to obtain copies of the Texas Constitution and the
Uniform Commercial Code to aid him in filing pro se motions challenging the
criminal proceedings. Because he had refused the offer of court-appointed
representation, he had no constitutional right of access to a law library in order
to prepare for his pro se defense at trial. See Degrate v. Godwin, 84 F.3d 768,
769 (5th Cir. 1996). Although Danmola also complains that prison officials
opened his legal mail outside of his presence, in violation of prison policy, such
an action does not constitute a violation of his constitutional rights. See Brewer
v. Wilkinson, 3 F.3d 816, 825 (5th Cir. 1993). The district court properly



                                         2
    Case: 17-10647     Document: 00514631991     Page: 3   Date Filed: 09/07/2018


                                  No. 17-10647

concluded that Danmola’s claims were frivolous and that he had failed to state
a claim upon which relief could be granted.        See Iqbal, 556 U.S. at 678,
129 S. Ct. at 1949; Morris, 702 F.3d at 189. Accordingly, the judgment of the
district court is AFFIRMED.
      The dismissal of Danmola’s complaint in the district court counts as a
strike for purposes of 28 U.S.C. § 1915(g).        See Adepegba v. Hammons,
103 F.3d 383, 387 (5th Cir. 1996).      Danmola is WARNED that, once he
accumulates three strikes, he may not proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).




                                        3